Ever since the passing of the Act of 1797, he had been under an impression that there must be some kind of connection shown between the claim of the person wishing to avail himself of the statute of limitations and the grant from the State.
This impression remained the same; but he should not be understood as saying that this connection must be by a regular chain of valid deeds of conveyance. There should be such evidence as would satisfy a jury that each individual through whose hands the lands had passed acquired it lawfully by right, and not by wrong. In the case before the Court there was no evidence whatever, showing how Bowman had acquired this land. The expression in the Act of 1797, "deed of conveyance founded on a grant," seem to import that some rightful connection should be made to appear between the grantee from the State and the tenant in possession.